DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 29 November 2022 has been entered.
Disposition of claims:
Claims 1 and 15 have been amended.
Claim 16 is cancelled.
Claims 1-15 and 17-20 are pending.
The amendment to claim 1 has overcome the rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2017/138526 A1—US 2019/0058124 A1 used as an English language equivalent) (hereinafter “Hatakeyama”) in view of Kondakova et al. (US 2007/0252516 A1) (hereinafter “Kondakova”), and Iwakuma et al. (US 2004/0086745 A1) (hereinafter “Iwakuma”) set forth in the last Office action and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2017/138526 A1—US 2019/0058124 A1 used as an English language equivalent) (hereinafter “Hatakeyama”) in view of Kondakova et al. (US 2007/0252516 A1) (hereinafter “Kondakova”), and Iwakuma et al. (US 2004/0086745 A1) (hereinafter “Iwakuma”), and further in view of Kim (US 2002/0149710 A1) (hereinafter “Kim ‘710”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
	
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2017/138526 A1—US 2019/0058124 A1 used as an English language equivalent) (hereinafter “Hatakeyama”) in view of Kondakova et al. (US 2007/0252516 A1) (hereinafter “Kondakova”), and Iwakuma et al. (US 2004/0086745 A1) (hereinafter “Iwakuma”) set forth in the last Office action and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2017/138526 A1—US 2019/0058124 A1 used as an English language equivalent) (hereinafter “Hatakeyama”) in view of Kondakova et al. (US 2007/0252516 A1) (hereinafter “Kondakova”), and Iwakuma et al. (US 2004/0086745 A1) (hereinafter “Iwakuma”), and further in view of Kim (US 2002/0149710 A1) (hereinafter “Kim ‘710”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2017/138526 A1—US 2019/0058124 A1 used as an English language equivalent) (hereinafter “Hatakeyama”) in view of Kondakova et al. (US 2007/0252516 A1) (hereinafter “Kondakova”), and Huh et al. (KR 2012-0078301 A—machine translation relied upon) (hereinafter “Huh”).
Regarding claims 1-15 and 17-19: Hatakeyama discloses an organic light-emitting device comprising a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode {paragraphs [0358]-[0361] and Table 2, Example 1}.
The organic layer comprises an emission layer comprising a host material and a light-emitting dopant {paragraphs [0358]-[0361] and Table 2, Example 1}.
The host material has the structure shown below {(paragraphs [0359]-[0360] and Table 2, Example 1: The light emitting host material is compound EM-H.), (p. 108, compound EM-H)}.

    PNG
    media_image1.png
    585
    1126
    media_image1.png
    Greyscale

The light-emitting dopant has the structure shown below {(paragraphs [0359]-[0360] and Table 2, Example 1: The light emitting dopant is compound (1-401).), (p. 109, compound (1-401))}.

    PNG
    media_image2.png
    635
    1091
    media_image2.png
    Greyscale

The organic light-emitting device emits light with a maximum emission wavelength of 461 nm {paragraph [0362]}. Because the light-emitting dopant is the only source of light-emissions, the light-emitting dopant has a maximum emission wavelength of 461 nm {paragraph [0362]}. 
The emissions from the device are delayed fluorescence with a maximum emission wavelength of 461 nm, because the devices of Hatakeyama are thermally activated delayed fluorescence devices {paragraphs [0016]-[0024] and [0061]-[0062]}. Therefore, the light-emitting dopant is a thermally activated delayed fluorescence emitter, because it is the only light-emitting material.
The organic layer further comprises a hole transport region between the first electrode and the emission layer and an electron transport region between the emission layer and the second electrode {paragraphs [0359]-[0360]}.
The hole transport region comprises a hole injection layer, a hole transport layer, and an electron blocking layer {paragraphs [0359]-[0360]}.
The electron transport region comprises an electron transport layer {paragraphs [0359]-[0360]}.
Hatakeyama does not exemplify a device similar to the device described above in which the emission layer comprises a third material.
However, Hatakeyama teaches that multiple host materials can be used {paragraph [0145]}.
Kondakova teaches that using multiple host materials provides beneficial physical properties such as improved film morphology {paragraph [0209]}.
Huh teaches host materials that can be used for fluorescent light emitting materials in the light emitting layer of an organic light emitting device {p. 16, line 4: The compounds of the disclosure of Huh can be used as a host material for a fluorescent material}.
Huh exemplifies the compound shown below {(p. 29, final 6 lines: The compound of the disclosure of Huh is exemplified by the compounds of Chemical Formulas C-1 to C-12.), (p. 29, Compound C-3)}.

    PNG
    media_image3.png
    764
    899
    media_image3.png
    Greyscale

The host materials of Huh have high thermal stability, high triplet energy, and good charge transport properties can be used to produce organic light-emitting devices with high efficiency and good durability {p. 16, lines 7-10}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Hatakeyama to have two host materials in the light-emitting layer, the first being host material of Hatakeyama shown above, and the second being the compound of Huh shown above, based on the teaching of Hatakeyama, Kondakova, and Huh. The modification would have been The modification would have been a combination of prior art elements (the use of multiple host materials and the host material of Huh) according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Huh’s compound shown above would have been a choice from a finite number of identified, predictable solutions (the exemplified host compounds of Huh), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. In this case, one of ordinary skill in the art would have been motivated to use an additional host material that has a high triplet energy, high thermal stability and good transport properties and known to be used to produce devices with high efficiency and high durability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2017/138526 A1—US 2019/0058124 A1 used as an English language equivalent) (hereinafter “Hatakeyama”) in view of Kondakova et al. (US 2007/0252516 A1) (hereinafter “Kondakova”), and Huh et al. (KR 2012-0078301 A—machine translation relied upon) (hereinafter “Huh”) as applied to claim 1 above, and further in view of Kim (US 2002/0149710 A1) (hereinafter “Kim ‘710”).
Regarding claim 20: Hatakeyama as modified by Kondakova and Huh teaches all of the features with respect to claim 1, as outlined above.
Hatakeyama further teaches that the organic light-emitting device of Hatakeyama’s disclosure can be used in a display device {paragraphs [0320]-[0322]}.
Hatakeyama does not exemplify that the display device is a flat panel display or that the first electrode of the organic light-emitting device is electrically connected to a source electrode or a drain electrode of a thin-film transistor.
Kim ‘710 teaches flat panel display comprising organic light-emitting devices as the light-emitting elements {Figs. 3L and 4 as described in paragraphs [0056]-[0060]}. 
The display comprises a thin-film transistor comprising a source electrode, a drain electrode, and an active layer {Figs. 3L and 4 as described in paragraphs [0039] [0059]: Element 265 is the drain electrode, Element 260 is the source electrode, and Element 220-3 is the active layer.}
The first electrode of the organic light-emitting device is electrically connected to a source electrode or a drain electrode of a thin-film transistor {Figs. 3L and 4 as described in paragraph [0059]: Element 265 is the drain electrode and is in electrical contact with the electrode of the organic light-emitting device, Element 310.}. 
Kim ‘710 sought to provide a flat panel display produced using reduced mask processes, increasing manufacturing yield {abstract, paragraph [0019], and [0059]}. 
At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the device taught by Hatakeyama as modified by Kondakova and Huh by using the device as light-emitting elements of the flat panel display device of Kim ‘710, based on the teachings of Kim ‘710. The motivation for doing so would have been to provide a flat panel display produced using reduced mask processes, increasing manufacturing yield, as taught by Kim ‘710.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786